The plaintiff in error, hereinafter called defendant, was convicted in the county court of Pawnee county on a charge of violating the prohibitory liquor law, and his punishment fixed by the verdict at a fine of $100 and imprisonment in the county jail for 30 days.
This verdict was returned in May, 1928, and a case-made for appeal was fixed in this court in August, 1928. No briefs in support of the appeal have been filed. An examination of the record discloses that the case-made contains no copy of the judgment referred to in the petition in error, nor the journal entry of judgment and sentence from which an appeal is attempted to be made.
When an appeal is taken from a conviction, and the record or case-made does not contain a copy of the judgment, no question for review by this court is presented, and the appeal will be dismissed. Harjoe v. State, 14 Okla. Crim. 187, 169 P. 659; Smith v. State, 18 Okla. Crim. 166, 193 P. 744.
For the reasons stated, the appeal is dismissed.
DAVENPORT and CHAPPELL, JJ., concur. *Page 80